Citation Nr: 0333374	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  94-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of keratitis of the left eye for the period on and after 
November 19, 1996.

2.  Entitlement to a compensable evaluation for the residuals 
of contusions of the oscalcis, bilateral, for the period on 
and after November 19, 1996.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

On April 2, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Because a February 1994 response from 
Shoal Creek Hospital reflects that 
correspondence for treatment records must 
be directed to a different address, and 
the record contains records from Shoal 
Creek Hospital for the period from May to 
June 1972 but not 1970-1971 as claimed by 
the veteran, the RO should send a new 
request to the other address provided by 
that facility.  Because the Diagnostic 
Center Hospital returned the RO's 
development letter in February 1994, 
asking whether the RO was seeking 
treatment records from the Diagnostic 
Clinic of Houston, providing a different 
address, the RO should also send a new 
request to that other address.  Also, 
because the veteran reported receiving 
treatment at MHMR-Life Resource in 
Beaumont, Texas, in 1985, and MHMR in 
Baytown, Texas, in 1983 or 1984, and the 
RO received a response from MHMR-Life 
Resource in February 1997, indicating 
that no records were found, but no 
response is of record from MHMR in 
Baytown, Texas, the RO should send a new 
request to the latter facility.  If 
responses are not received from these 
entities, the RO should inform the 
veteran of any evidence he has identified 
that cannot be obtained and allow him the 
opportunity to obtain it directly. 

2.  The RO should contact the appropriate 
service department and advise that agency 
that the veteran served in the Air Force 
under service number [redacted], from 
March 25, 1950, to November 1, 1952.  The 
RO should advise them that the veteran is 
claiming post-traumatic stress disorder 
(PTSD) caused by an incident when he 
witnessed another individual walk into a 
C-17 propeller after debarking from the 
aircraft, resulting in severe injury 
and/or death.  The RO should further 
advise that multiple DPRB Forms 1-447 
from the Office of the Adjutant General, 
Demobilized Personnel Records Branch, 
dated in February 1953, reflect that, 
while stationed at Scott Air Force Base, 
IL, from October 16, 1950, to October 6, 
1951, the veteran received treatment in 
June and July 1951 for non-psychiatric 
conditions.  He was then attached to HQ & 
HQ SQ, 3310th Air Base Group.  In May 
1951, he received medical treatment at 
Fort F.E. Warren Air Force Base, WY, 
while attached to the 3462nd Student 
Squadron, 3450th Technical Training Group, 
for the period from March 11, 1951, to 
June 15, 1951.  While stationed at 
Amarillo Air Force Base from October 7, 
1951, to October 8, 1951, and attached to 
HQ & HQ Air Base Group, the veteran was 
evaluated for extreme nervousness, 
indigestion, sleeplessness, and 
headaches.  From October 9, 1951, to 
January 2, 1952, he was attached to the 
3339th Training Squadron, 3320th Technical 
Training Group, Amarillo Air Force Base.  
Other service department records indicate 
that he was also attached to the 3371 
Student Squadron, 3320th Technical 
Training Group, at Amarillo Air Force 
Base between August and October 1952.  In 
addition to the above evidence of 
treatment, an abstract morning report 
prepared for a non-judicial proceeding in 
October 1952 indicates that the veteran 
was excused from duty on several 
occasions between July and September 
1952.  The abstract does not indicate the 
reasons for the excused absences.  The 
veteran asserts that the above-described 
stressor incident leading to his PTSD 
occurred during a base-to-base transfer 
(e.g., Scott Air Force Base to Fort F.E. 
Warren; Fort F.E. Warren to Scott Air 
Force Base; or Amarillo Air Force Base to 
Scott Air Force Base).  He has reported 
that he does not have exact recall 
because, until recently, he had 
suppressed memory of the incident.  In 
November 1999, the veteran reported that 
he was assigned to the 39th Student 
Squadron at the time of the incident.  
The RO should request a search of the 
morning reports for the following 
periods:  March 1951 to June 1951; 
September to December 1951; and March 
1952 to June 1952, for duty excuses or 
psychic complaints while he was stationed 
at Scott Air Force Base, Fort F.E. 
Warren, and/or the Amarillo Air Force 
Base.  The service department should also 
perform a search of the incident reports 
filed with these Air Force bases, for a 
report of an airfield accident that 
resulted in a serious or mortal injury by 
aircraft propeller during the periods 
identified by the veteran. 

3.  The RO should arrange for VA podiatry 
and ophthalmology examinations to 
evaluate the service-connected residuals 
of keratitis of the left eye and 
residuals of contusions to the left and 
right oscalcis, separately.  The claims 
file, to include any new evidence 
received, must be made available to and 
must be reviewed by the examiner(s), and 
their receipt and review of the same 
should be acknowledged in the examination 
reports.  The examinations should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment, and the examiner must review 
the results of any testing prior to the 
completion of their respective reports.  
Each examiner should provide a complete 
rationale for his/her opinions.  The 
reports must be typewritten.

a.  Based upon a review of the 
medical evidence of record, and a 
clinical examination of the veteran, 
the podiatric examiner should 
comment on the degree of disability 
posed by the residuals of contusions 
to the oscalcis for each foot 
separately, using the terms 
"moderately severe" or "severe" 
if applicable in the examiner's 
opinion.  The examiner should 
document the use of any assistive 
devices by the veteran.  The 
examiner should also provide an 
opinion as to whether the veteran 
would experience any additional 
functional loss due to pain, 
fatigue, weakness, lack of 
endurance, or incoordination beyond 
that reflected on the current 
examination, and, if so, their 
impact upon his activities of daily 
living.

b.  Based upon a review of the 
medical evidence of record, and a 
clinical examination of the veteran, 
the ophthalmologic examiner should 
describe and document the nature and 
severity of any left eye pathology 
resulting from herpetic keratitis or 
keratitis, as distinguished from the 
veteran's non-service-connected 
diabetes mellitus.  The examiner 
should provide an opinion as to the 
existence of active eye disease, 
impaired visual acuity, visual field 
loss, pain, or rest-requirements.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





